                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

TEREGINALD WALLACE                                                                     PLAINTIFF
ADC #124374

v.                                 Case No. 4:19-cv-00079-KGB

STATE OF ARKANSAS                                                                     DEFENDANT

                                               JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Tereginald Wallace’s complaint is dismissed without prejudice.

       So adjudged this 3rd day of April, 2019.



                                                             ___________________________
                                                             Kristine G. Baker
                                                             United States District Judge
